


110 HR 7205 IH: Judgment Evading Foreign States

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7205
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Ms. Jackson-Lee of
			 Texas (for herself and Mr.
			 Towns) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To take certain measures against countries that fail to
		  satisfy judgments totaling more than $1,000,000 entered against them in courts
		  in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Evading Foreign States
			 Accountability Act of 2008.
		2.Statement of
			 purposeThe purpose of this
			 Act is to protect the economic interests of the United States and its citizens
			 from the irresponsible conduct of certain foreign states, and agencies and
			 instrumentalities of such states, that willfully refuse to satisfy United
			 States court judgments.
		3.FindingsCongress finds the following:
			(1)Foreign states and
			 instrumentalities that do business or raise capital in the United States, and
			 then refuse to satisfy judgments of United States courts entered against them
			 in connection with disputes resulting from these activities, inflict billions
			 of dollars of damage on United States taxpayers, and undermine the credibility
			 of the United States courts.
			(2)The Republic of
			 Argentina is a recent and egregious example of such behavior. Argentina has
			 borrowed tens of billions of dollars in the United States capital markets
			 through the issuance of bonds, notes, and other securities pursuant to which it
			 agreed to be subject to the jurisdiction of the United States courts in actions
			 relating to those bonds notes and securities, and both waived and pledged not
			 to assert immunity in such actions. Argentina defaulted on its debt to foreign
			 creditors in 2001, and scores of judgments, totaling more than $2,000,000,000,
			 have been entered against it by the United States courts based on its default.
			 Rather than satisfy these obligations, Argentina has expressed its intention
			 never to pay any of the resulting judgments.
			(3)Since its default
			 in 2001, Argentina’s economy has recovered dramatically. This recovery has
			 enabled Argentina to accumulate foreign exchange reserves worth tens of
			 billions of dollars, and to use those reserves to pay some creditors
			 preferentially over United States citizens and holders of United States court
			 judgments.
			(4)Other foreign
			 states have expressed interest in following Argentina’s lead. For example, the
			 Republic of Ecuador has recently threatened to default on and repudiate part of
			 its sovereign debt, citing Argentina’s default approvingly as a
			 precedent.
			(5)Foreign states that
			 engage in such behavior can infect the management of businesses within their
			 borders with their profligate and irresponsible habits. When the lax ethical
			 standards that permit government officials to flout lawful judgments corrupt
			 the corporate behavior as well, the injury to United States taxpayers is
			 intensified.
			(6)United States
			 taxpayers who are injured by such irresponsible conduct often have little or no
			 recourse. The existing laws of the United States are highly protective of
			 foreign states, and public and private corporations of judgment evading foreign
			 states often enjoy a safe haven within their home country’s borders from those
			 who are injured by their behavior.
			(7)Action by the
			 United States Government to combat this growing problem must include measures
			 that both protect United States taxpayers against the irresponsible conduct of
			 judgment evading foreign states and their domestic corporations, and motivate
			 such states and corporations to raise their standards of behavior.
			(8)An effective means
			 of achieving this important objective without impinging on the President’s
			 freedom to act in the foreign policy arena is to deprive judgment evading
			 foreign states and their domestic corporations of the privilege of raising
			 capital in the United States until those states demonstrate that such measures
			 are no longer necessary by satisfying all outstanding judgments of the United
			 States courts.
			4.DefinitionsFor purposes of this Act:
			(1)Judgment evading
			 foreign stateThe term judgment evading foreign
			 state means any foreign state that—
				(A)has one or more
			 judgments entered against the foreign state by any United States district court
			 or the court of any State, the combined amount of which exceeds $1,000,000;
			 and
				(B)fails to satisfy
			 in full any such judgment for a period of more than 6 months after the judgment
			 becomes a final judgment.
				(2)Domestic
			 corporation of a judgment evading foreign stateThe term
			 domestic corporation of a judgment evading foreign state means
			 any corporation or entity, other than a natural person—
				(A)that is organized under the laws of a
			 judgment evading foreign state; or
				(B)a majority of the
			 shares or other ownership interest of which is held, either directly or
			 indirectly, by a judgment evading foreign state, or by one or more corporations
			 or entities that is organized under the laws of a judgment evading foreign
			 state.
				(3)Final
			 judgmentThe term final judgment means any
			 judgment of a United States district court or the court of any State, that is
			 no longer eligible to be appealed to any court in the United States.
			(4)Foreign
			 stateThe term foreign state has the meaning given
			 that term in 1603(a) of title 28, United States Code.
			(5)International
			 organizationThe term international organization
			 means an entity designated by the President as being entitled to enjoy the
			 privileges, exemptions, and immunities provided by the International
			 Organizations Immunities Act (22 U.S.C. 288 et seq.).
			(6)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			5.Statement of
			 policyIt shall be the policy
			 of the United States—
			(1)to advocate within
			 the governing bodies of international organizations and in other foreign policy
			 settings for the full compensation and fair treatment of United States citizens
			 and other persons in whose favor judgments have been awarded by the United
			 States courts;
			(2)to seek to protect
			 the economic interests of United States taxpayers by restricting the access to
			 the United States capital markets of judgment evading foreign states, and
			 subjecting to Congressional scrutiny requests for aid made by judgment evading
			 foreign states to the United States Government;
			(3)to seek to protect
			 the authority of the United States courts by preventing judgment evading
			 foreign states from willfully flouting the judgments of those courts;
			 and
			(4)to enforce a series of mandatory penalties,
			 increasing over time, to prevent judgment evading foreign states from engaging
			 in such misconduct.
			6.Bar on access to
			 United States capital marketsThe Securities and Exchange Commission shall
			 take all effective measures to deny every judgment evading foreign state access
			 to United States capital markets, including the ability, directly or
			 indirectly, to borrow or sell securities in the United States unless the
			 proceeds of such borrowing or sale are to be used, in the first instance, to
			 satisfy in full all final judgments that form the basis for that foreign
			 state’s designation as a judgment evading foreign state. If any judgment
			 evading foreign state remains in default on any such final judgment for more
			 than 2 years, the Securities and Exchange Commission shall take all measures to
			 deny any domestic corporation of a judgment evading foreign state access to the
			 United States capital markets.
		7.Requests for aid
			 or assistance from judgment evading foreign states
			(a)Bilateral
			 assistanceWhenever any
			 proposal is made to a department, agency, or other instrumentality of the
			 United States Government to extend aid, a loan, or any other form of assistance
			 to a judgment evading foreign state, the head of the department, agency, or
			 other instrumentality may consider the proposal only if it bears prominently
			 the legend described in subsection (c).
			(b)Multilateral
			 assistanceWhenever any
			 proposal is made to an international organization of which the United States is
			 a member to extend aid, a loan, or any other form of assistance to a judgment
			 evading foreign state, the Secretary of State shall provide notice of such
			 proposal to the Congress in a prompt manner. Such notice shall bear prominently
			 the legend described in subsection (c).
			(c)Legend
			 describedThe legend of a proposal referred to in subsection (a)
			 and the legend of a notice referred to in subsection (b) is the following:
			 REQUEST FOR GRANT-IN-AID OR LOAN BY A JUDGMENT EVADING FOREIGN
			 STATE.
			8.Reports;
			 recommendations of additional measures
			(a)ReportNot
			 later than January 31 of each year, the Secretary of the Treasury shall provide
			 a report, in writing, to the Congress identifying each judgment evading foreign
			 state, and, for each such judgment evading foreign state—
				(1)setting forth the
			 basis of the Secretary’s determination that it meets the definition of judgment
			 evading foreign state;
				(2)quantifying the
			 impact on the United States economy, and the cost to United States taxpayers,
			 of the unsatisfied final judgments that form the basis for the foreign state’s
			 designation as a judgment evading foreign state; and
				(3)describing all
			 measures that the Department of the Treasury, the Department of Commerce, the
			 Securities and Exchange Commission, the Commodity Futures Trading Commission,
			 and representatives of the United States before international organizations
			 have taken in the preceding year to carry out this Act.
				(b)Termination of
			 designation as judgment evading foreign stateAt such time as the
			 Secretary of the Treasury determines that a foreign state no longer qualifies
			 as a judgment evading foreign state, the Secretary shall so certify to the
			 Congress no later than in the next annual report to Congress under subsection
			 (a), at which time the requirements and prohibitions under this Act shall no
			 longer apply to such former judgment evading foreign state.
			(c)Responsibilities
			 of other departmentsIn every
			 report prepared by the Secretary of State, the Secretary of the Treasury, or
			 the Secretary of Commerce for the public relating to the economic risk or
			 investment climate of a judgment evading foreign state, such Secretary shall
			 reference the findings of the Secretary of the Treasury from the Secretary of
			 the Treasury’s most recent annual report to Congress under subsection (a)
			 relating to the unsatisfied final judgments outstanding against the judgment
			 evading foreign state.
			(d)Recommendations
			 to congressThe Secretary of the Treasury shall provide to the
			 Congress written recommendations on additional measures to carry out the
			 purposes of this Act.
			
